ORDER
PER CURIAM.
Mark Hager and Ruth Hager, his duly appointed guardian and conservator, (hereinafter and collectively, “Hager”) appeal the trial court’s grant of summary judgment in favor of Continental General Tire, Inc. in Hager’s products liability and negligence action. Hager claims the trial court erred in granting summary judgment based upon the expiration of the statute of limitations and the presumptively valid release form. We affirm.
We have reviewed all of the briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. There is no genuine issue of material fact or error of law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).